DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on June 21, 2019.  Accordingly, claims 5, 6, 8, 10, 12, 15, 16, 18-23, 25, 28, 29, 31-36, 38 and 39 are cancelled; claims 1-4, 7, 9, 11, 13, 14, 17, 24, 26, 27, 30, 37 and newly added claims 40-44 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on June 21, 2019 are being considered by the examiner.

Claim Objections
Claims 1, 37, 40 are objected to because of the following informalities:
With regard to claims 1 and 40, “can measure” in lines 6 and 5, respectively, should be replaced with -- measures --.
With regard to claim 37, “can be” in line 1, should be replaced with -- is --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11, 13, 14, 17, 24, 26, 27, 30, 37 and 40-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numoto (US 3,968,428 A).
Claims 37, 40 and 41 present methods according to the apparatus of claims 1 and 2. Therefore the argument made against claims 1 and 2 also applies, mutatis mutandis, to claims 37, 40 and 41.
Numoto teaches a portable soil moisture tester comprising:

    PNG
    media_image1.png
    698
    504
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    580
    467
    media_image2.png
    Greyscale



With regard to claim 3, the second member (FIGS. 3a, 3b and 3c, insertion rod 16) is around the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 4, the second member (FIGS. 3a, 3b and 3c, insertion rod 16) is pipe-shaped and the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) is bar-shaped (as inherently admitted by the applicant that “[a]lthough, as shown, second member 6 preferably embraces first member 5, it is not inconceivable that the second member 6 is embraced by the first member 5,…” as disclosed in paragraph [0023] of the publication, US 2020/0150067 A1, of the instant application under examination) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
or the head (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, head 23) extends in longitudinal direction beyond the second member (FIGS. 3a, 3b and 3c, insertion rod 16) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 9, the second member (FIGS. 3a, 3b and 3c, insertion rod 16) embraces the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) (as inherently admitted by the applicant that “[a]lthough, as shown, second member 6 preferably embraces first member 5, it is not inconceivable that the second member 6 is embraced by the first member 5,…” as disclosed in paragraph [0023] of the publication, US 2020/0150067 A1, of the instant application under examination) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 11, the head (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, head 23) is connected to the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) such that the axis of the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) and the axis of the head (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, head 23) coincide (FIGS. 1a and 1b, 2a and 2b) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 13, the tip (FIGS. 3a, 3b and 3c, conical tip at the lower end of the insertion rod 16) is connected to the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 
With regard to claim 14, the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) comprises or is of an engineered stiff polymer material, and/ or the second member (FIGS. 3a, 3b and 3c, insertion rod 16) comprises a fiber- reinforced material and/or carbon based material (synthetic resin, or metal with or without a coating of synthetic resin) (emphasis added for showing alternative choices) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 17, the elongate body (FIGS. 3a, 3b and 3c, tubular rods 22, 22a, 22b and insertion rod 16) is provided with a number of electrodes (FIGS. 3a, 3b and 3c, electrodes 11 and 12) separated in the longitudinal direction of the elongate body (FIGS. 3a, 3b and 3c, tubular rods 22, 22a, 22b and insertion rod 16) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 24, the probe (FIGS. 3a, 3b and 3c, soil moisture tester D) is provided with an IC board (IFG. 4 in view of FIGS. 3a, 3b and 3c, control circuit P) and comprises electrical connections extending from the respective electrodes (FIGS. 3a, 3b and 3c, electrodes 11 and 12) to the IC board (IFG. 4 in view of FIGS. 3a, 3b and 3c, control circuit P) 
With regard to claim 26, the parameter relates to at least one of: moisture content in the soil, pH, temperature, salinity, capacity, electrical conductivity (Abstract) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 27, the head (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, head 23) and its connection point with the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) coincide with the axis of the first member (FIGS. 3a, 3b and 3c, tubular rods 22, 22a and 22b) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 30, the elongate body (FIGS. 3a, 3b and 3c, tubular rods 22, 22a, 22b and insertion rod 16) has a length which is larger than 45 centimeters, preferably larger than 55 centimeters and even more preferably larger than 65 centimeters (adjustable depth to the desired extent to suit the length desired by the user); and/or a maximal thickness of 2.54 centimeters, preferably a maximal thickness of 2 centimeters, and even more preferably a maximal thickness of 1.8 centimeters (emphasis added for showing alternative choices) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).

With regard to claim 43, a casing (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, housing 23 in the shape of a handle) for encapsulating an IC board (IFG. 4 in view of FIGS. 3a, 3b and 3c, control circuit P) and wherein the head (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, head 23) covers the casing (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, housing 23 in the shape of a handle), so that the casing (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, housing 23 in the shape of a handle) is protected by the head (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, head 23) against accidentally being hit by a hammer when the probe (FIGS. 3a, 3b and 3c, soil moisture tester D) is being hammered into the ground (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and 2b, and 3a, 3b and 3c; from column 1, line 63 to column 2, line 27; from column 2, line 54 to column 3, line 58; from column 4, line 24 to column 5, line 29; and claims 1-5).
With regard to claim 44, the casing (FIGS. 3a, 3b and 3c in view of FIGS. 1-3, housing 23 in the shape of a handle) also houses: an antenna for wireless transmission of data and/or determining GPS data of the probe (FIGS. 3a, 3b and 3c, soil moisture tester D), and/or a battery (FIG. 4 in view of FIGS. 1-3, 1a,1b, 3a, 3b and 3c, electric battery 36) (emphasis added for showing alternative choices) (For more details, please see Abstract; FIGS. 1-3, 1a and 1b, 2a and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Miller (US 4,264,902 A) teaches a moisture alarm.
Burns (US 4,616,425 A) teaches a moisture measurement apparatus.
Dishman (US 4,929,885 A) teaches an apparatus for measuring ground moisture content of soil.
Sahlen (US 5,730,024 A) teaches a test probe for measurement of moisture in structural material.
Koshnick et al. (US 2016/0223511 A1) teaches a soil quality measurement device.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858